DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-8, 10-17 & 21-28 is/are rejected under 35 U.S.C. 103 as obvious over Rhodes (US 2015/0297888) in view of Ziv (US 2018/0028809) and Rhodes (US 2011/0105916).
Rhodes (‘888) discloses:

1. A device (e.g., element 6) configured to deliver an electrical interferential treatment, comprising a series of electrodes (e.g., elements 44-46) configured to be applied to a patient; and a system configured to deliver beat frequencies in a first range through the electrodes (e.g., via the disclosed electrical interferential therapy device 12 that can be adjust the intensity of electrical pulses to a desirable beat frequencies); the system being configured to measure an indicator of autonomic nervous system activity and thereby determine a level of autonomic nervous system activity in the first range of beat frequencies (e.g., via the disclosed sensors 18, 20); and the system being configured to modify the level of autonomic nervous system activity by delivering a beat frequency in a second range of beat frequencies; and the system being configured to measure a second different indicator of autonomic nervous system activity during the delivery of the second range of beat frequencies {e.g., [0016], [0020]-[0021], [0027]-[0028], [0035]-[0036] & (Figs. 1-2)}.

2. The device of claim 1 wherein the second range of beat frequencies is within the first range of beat frequencies (e.g., [0020]-[0021] & [0028]-[0030]).

3. The device of claim 1 wherein the second range of beat frequencies extends past one end of the first range of beat frequencies (e.g., [0020]-[0021] & [0028]-[0030]).

4. The device of claim 1 wherein the system is configured to adjust the range of delivered beat frequency in response to the indicator (e.g., [0022]-[0023]).

5. The device of claim 1 wherein the system is configured to apply a treatment to the patient using the second range of beat frequencies (e.g., [0020]-[0021] & [0028]-[0030]).

7. The device of claim 5 wherein the second range of beat frequencies is a single value (e.g., [0020]-[0021] & [0028]-[0030]).


8. The device of claim 5 further comprising a first set of garments configured to be attached to lower limbs of a patient, a second set of garments configured to be attached to upper limbs of a patient, the electrodes being attached to the garments and configured to receive interferential beats, and the system being configured to deliver the beat frequency to the first set and to the second set of garments {e.g., [0024]-[0025] & (Fig 2)}.

9. The device of claim 5 wherein the system is configured to apply an interferential treatment to a patient using the second range of beat frequencies when the second indicator indicates an increased reaction by the autonomic nervous system (e.g., [0015], [0020]-[0021] & [0028]-[0030]).

10. The device of claim 1 wherein the first range of beat frequencies is a small fraction of 1-150 Hz [e.g., 0020].

11. A method of interferential treatment, comprising applying electrodes to a patient and delivering a first range of beat frequencies to the electrodes, measuring an indicator of autonomic nervous system activity and determining a level of autonomic nervous system activity in the first range of beat frequencies; and modifying the level of autonomic nervous system activity by adjusting the beat frequency range; and measuring a second different of autonomic nervous system activity {e.g., [0015]-[0016], [0020]-[0021], [0027]-[0028], [0035]-[0036] & (Figs. 1-2)}.

12. The method of claim 11 wherein the first indicator is skin temperature and the second indicator is skin impedance [e.g., 0016].

13. The method of claim 11 wherein, during an interval in the treatment, applying a third range 15 of beat frequencies through the electrodes, measuring a third different indicator of autonomic nervous system activity and determining a third level of autonomic nervous system activity, the third range of beat frequencies being within the second range of beat frequencies and modifying the treatment to the patient by including the third range of beat frequencies  {e.g., [0015]-[0016], [0020]-[0021], [0027]-[0028], [0035]-[0036] & (Figs. 1-2)}.

14. The method of claim 11 applying a treatment to the patient including the second range of beat frequencies (e.g., [0020]-[0021] & [0028]-[0030]).

15. The method of claim 14 wherein the second range of beat frequencies is narrower than the first range of beat frequencies (e.g., [0020]-[0021] & [0028]-[0030]).

16. The method of claim 14 wherein the first range of beat frequencies is a small fraction of 1- 150 Hz [e.g., 0020].

17. The method of claim 14 wherein at least some of the electrode are located on a limb of the patient, the second indicator is skin impedance and the second indicator is measured on the same limb as the at least some of the electrodes {e.g., [0024]-[0025] & (Fig 2)}.

21.  A device configured to deliver an electrical interferential treatment, comprising a series of electrodes continued to be applied to a patient; and a system configured to deliver beat frequencies in a first range through the electrodes; the system being configured to measure a first indicator of autonomic nervous system activity and thereby determine a level of autonomic nervous system activity in the first range of beat frequencies; the system being configured to deliver a beat frequency in a second range as measured by the second indicator; and the system being configured to measure a second different indicator of autonomic nervous system activity during the delivery of the second range of beat frequencies {e.g., [0015]-[0016], [0020]-[0021], [0027]-[0028], [0035]-[0036] & (Figs. 1-2)}.

22.  The device of claim 21 wherein the second range of beat frequencies is narrower than the first range of beat frequencies (e.g., [0020]-[0021] & [0028]-[0030]).

23. The device of claim 21 wherein the second range of beat frequencies extend past one end of the first range of beat frequencies (e.g., [0020]-[0021] & [0028]-[0030]). 

24.  The device of claim 21 wherein the system is configured to adjust the range of delivered beat frequency in response to the second indicator (e.g., [0020]-[0021] & [0028]-[0030]).

25.  The device of claim 21 wherein the system is configured to apply the treatment to the patient using the second range of beat frequencies when the second indicator indicates an increased reaction by the autonomic nervous system (e.g., [0020]-[0021] & [0028]-[0030]).

26. The device of claim 1 wherein the system is configured to apply the treatment to the patient using the second range of beat frequencies when the second parameter indicates an increased reaction by the autonomic nervous system (e.g., [0028]-[0030] & [0035]-[0036]).

27. The method of claim 11 wherein the first parameter and the second parameter are selected from skin impedance, skin resistivity, peripheral skin temperature, pulse rate, blood pressure, iris pupil diameter, respiration rate and blood oxygen content (e.g., [0035]-[0036]).


28. The device of claim 21 wherein the first parameter and the second parameter are selected from skin impedance, skin resistivity, peripheral skin temperature, pulse rate, blood pressure, iris pupil diameter, respiration rate and blood oxygen content (e.g., [0035]-[0036]).

	Rhodes (‘888) discloses the claimed invention having a device and method configured to deliver electrical interferential treatment comprising a series of electrodes and a system configured to deliver beat frequencies in a first and a second range except wherein said system is further configured to measure a first and a second parameter, such as skin resistivity and/or skin temperature and wherein said delivery of a beat frequency in a second range of beat frequencies overlays the first range of beat frequencies.  Ziv teaches that it is known to use of neurostimulation for modulating cardiovascular function, i.e. the neuromodulation of peripheral nerves that may modulate the autonomic nervous system via the use of a control module configured to measure at least one physiological parameter such as an impedance meter for measuring skin electrical resistance, a blood pressure sensor and a thermometer for measuring skin temperature, etc., in which said control module to vary a maximum intensity and/or amplitude of stimulation of stimulation signals according to a physiological parameter measured based on a first and a second sensor (e.g., elements 162ab), wherein the chosen stimulation signals are based on the sensor-obtained data of the patient  (e.g., [0018], [0082], [0089] & [0098]).  Note that it is well known to one having ordinary skill in the art that said first and second sensors can be the previously disclosed meters and/or sensors, therefore establishing the use of different physiological parameters to obtain the disclosed varying and/or real-time adjustments of the stimulation signals (e.g., [0082] & [0089]).  Rhodes (‘916) teaches that it is known to use an electrical interference device for delivering electrical interferential energy wherein said device further provides a carrier frequency and a second frequency that is only a few Hertz from the carrier frequency to produce a beat frequency which is the difference between the two {(abstract), [0006]-[0007] & [0030]-[0034]}.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device and method configured to deliver electrical interferential treatment as taught by Rhodes with the use of multiple meters and/or sensors to obtain different parameters which are further used to control the real-time adjustment of stimulation signals as taught by Ziv and the use of a variety of carrier frequencies and variety of beat frequencies in order to monitor the response of a patient’s autonomic nervous system as taught by Rhode (‘916) since such a modification would provide the device and method configured to deliver electrical interferential treatment comprising a series of electrodes and a system configured to deliver beat frequencies in a first and a second range and said system being configured to measure a first and a second parameter, such as skin resistivity and/or skin temperature, the second parameter different from the first parameter for providing the predictable results pertaining to obtaining and utilizing real-time data processing received from multiple physiologic parameters so as to use real-time operations in making decisions (e.g., Ziv [0018], [0082], [0089] & [0098]) and further provide the predictable results pertaining to effectively varying the frequencies used to deliver interferential electrical treatments so as to select a treatment regiment that appears most likely to be beneficial to the patient and the patient’s autonomic nervous system {Rhodes (abstract), [0006]-[0007] & [0030]-[0034]}.  



Response to Arguments
Applicant’s arguments, filed May 27, 2022, with respect to the rejection(s) of claim(s) 1-4, 6-8, 10-17 & 21-25 under Rhodes (US 2015/029788), in regards to Rhodes being silent about delivering a beat frequency in a second range of beat frequencies overlaying the first range of beat frequencies, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rhodes (US 2015/0297888) in view of Ziv (US 2018/0028809) and Rhodes (US 2011/0105916).  Please see the above action.
The affidavit filed on May 27, 2022 under 37 CFR 1.132 is insufficient to overcome the rejection of claims 1-4, 6-8, 10-17 & 21-25 based upon Rhodes (US 2015/029788) as set forth in the last Office action because:  
The examiner notes that the applicant must swear behind the 102((a)(2)) date of the prior art reference, Rhodes (US 2015/029788), which is June 22, 2015, and show diligence up until the time of the filing of this application (or the application’s provisional).  Although the applicant submitted evidence for the date of June 22, 2015 (see the #2 of affidavit) it is not enough to establish due diligence.  Evidence as even a 2-day period without diligence has been shown to be enough to show due diligence has Not been established.  Also note that the applicant is required to present actual evidence, not mere pleadings and/or statements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792